Per Curiam,
The evidence given on the hearing of a liquor license application, is not brought up on appeal, and in the present case, we have nothing from which to determine whether the court performed its duty according to law, but the record. This shows, affirmatively, that the license was refused for a legal reason, after a hearing. We have no right to assume the contrary. The question whether the license applied for was necessary for the accommodation of the public, was to be determined, and presumably was determined, upon a consideration, not of one merely, but of all the pertinent facts and circumstances, including the number and character of the petitioners for and against the application. The fact that the appellants held a license for the place may have been a circumstance to be considered, but, clearly, it was not legally conclusive upon the question of the needs of the public for the ensuing year.
The order is affirmed, and the appeal is dismissed at the costs of the appellants.